O’Hara, J.
We accept in its entirety Judge T. M. Burns’ recitation of facts and his recitation of the procedural sequence in this case.
We are, however, in respectful disagreement with his legal conclusions.
The deed to the township is for a right-of-way for foot or vehicular traffic. Thus there is no reason why the township could not utilize the realty for a park trail or other public purpose which would in no wise contravene the McNitt act.1
Second, we disagree that the limitation of the deed, to wit, "extending from the intersection of Avenue 'A’ and Lenox Avenue southeasterly across Lots 1, 2, 3, and 34 of Block 1, of Bass Lake Park to the shoreline of Bass Lake” is sufficiently lacking in definiteness to meet the test of certainty of description.
We agree with the trial court that the indenture was an absolute grant and enforceable as such. There is plenty of time to restrain any prohibited use of the property by the township if and when it ever occurs.
We would affirm the trial judge, subject to the foregoing limitations.
Quinn, J., concurred.

 MCLA 247.1 et seq.; MSA 9.141 et seq. The subsequent repeal by 1951 PA 51 has no effect on the instant case.